United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE ARMY, SAFETY
DIVISION, FORT SMITH, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-658
Issued: November 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated November 15, 20071 granting him schedule
awards. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has more than nine percent impairment of his right upper
extremity and four percent impairment of his left upper extremity for which he received schedule
awards.

1

In his appeal to the Board, appellant limited his appeal to the Office’s November 15, 2007 schedule award
decision.

FACTUAL HISTORY
This case has previously been before the Board. On September 20, 2000 appellant, then a
45-year-old maintenance mechanic, sustained a deep cut to his right forearm when a sheet of
glass fell on him while in the performance of duty. The Office accepted appellant’s claim for
laceration of the right forearm. Appellant underwent a surgical repair of the right brachioradialis
tendon on February 28, 2001. The surgeon stated, “The brachioradialis was freed up distally and
we tried to attempt to bring it back to an elongated position but it was not able to be because of
fibrosis proximally and tendon adherence distally.”
Appellant filed a notice of occupational disease on February 4, 2002 alleging that he
developed carpal tunnel syndrome due to factors of his federal employment. On April 5, 2002
the Office accepted that he sustained an aggravation of left carpal tunnel syndrome on
May 1, 2001. Dr. Scott Gillogly, a Board-certified orthopedic surgeon, completed a report on
December 14, 2001. He opined that appellant had reached maximum medical improvement.
Dr. Gillogly diagnosed bilateral carpal tunnel syndrome and brachioradialis weakness, numbness
and dysesthesias. Appellant filed an additional claim for carpal tunnel syndrome on
December 24, 2003 when employed by the Department of the Navy. The Office accepted this
claim for aggravation of carpal tunnel syndrome.
In a report dated December 19, 2003, Dr. Gillogly diagnosed bilateral carpal tunnel
syndrome and work-related forearm laceration with concomitant brachioradialis weakness with
persistent symptoms. The district medical adviser reviewed appellant’s claims on January 25,
2005 and stated that appellant’s repair of the brachioradialis muscle had no complications and a
good result based on a November 29, 2000 magnetic resonance imaging scan.2 He opined that
appellant had four percent impairment of each of his upper extremities. In a letter dated
February 1, 2005, the Office informed appellant that he had four percent impairment to his upper
extremities bilaterally due to carpal tunnel syndrome but that he was not entitled to receive
compensation for wage loss concurrent with a schedule award.
By decision dated February 1, 2005, the Office found that appellant’s actual earnings as a
procurement technician fairly and reasonably represented his wage-earning capacity and reduced
his wage-loss compensation benefits. On February 28, 2005 appellant requested reconsideration
of his wage-earning capacity determination.3 By decision dated March 18, 2005, the Office
finalized an overpayment determination finding that appellant was not entitled to waiver. It
determined to withhold $200.00 from appellant’s continuing compensation benefits effective
March 20, 2005. At appellant’s request, the Board reviewed the February 1 and March 18, 2005
decisions and issued an order remanding case on March 10, 2006.4 The Board remanded the
case for additional development and merit decisions pertaining to appellant’s pay rate, wage-

2

The Board notes that this MRI scan predates the February 28, 2001 surgery which identified and repaired the
brachioradialis tear.
3

As the Office has not issued a final decision on this request, the Board will not address this issue on appeal.
20 C.F.R. § 501.2(c).
4

Docket No. 05-1391 (issued March 10, 2006).

2

earning capacity and overpayment. The facts and the circumstances of the case as set out in the
Board’s prior decision are adopted herein by reference.
Dr. Gillogly examined appellant on February 7, 2005 and found that he had reached
maximum medical improvement on that date. He diagnosed carpal tunnel syndrome in the right
upper extremity based on electromyelogram (EMG) and nerve conduction velocity studies
(NCV) as well as a work-related forearm laceration with brachioradialis weakness, numbness
and dysesthesia and surgical tendon repair. Dr. Gillogly stated that appellant experienced
continuing brachioradialis symptoms. He found carpal tunnel syndrome in the left upper
extremity based on EMG and NCV. In the right upper extremity, Dr. Gillogly found appellant
demonstrated two percent impairment of the upper extremity due to median nerve radial sensory
deficit of the right index finger, two percent impairment the upper extremity due to median nerve
radial sensory deficit of the right middle finger, one percent upper extremity impairment due to
radial sensory deficit of the median nerve in the ring finger and four percent upper extremity
impairment due to dysesthesias of the median nerve affecting appellant’s thumb. He described
that appellant had decreased grip strength due to brachioradialis laceration and repair resulting in
10 percent impairment of the right upper extremity. Dr. Gillogly concluded that appellant had 19
percent impairment of the right upper extremity. He also found that appellant had four percent
impairment of the left upper extremity due to median nerve radial sensory deficits in the left
index finger, left middle finger and thumb of one, one and two percent respectively.
In a report dated June 15, 2006, the district medical adviser found that appellant had
reached maximum medical improvement on February 7, 2005 and agreed that appellant had nine
percent permanent impairment of his right upper extremity due to median nerve neuropathy in
the index, middle, ring and thumb of the right hand which was caused by his employment-related
bilateral carpal tunnel syndrome. He disagreed that appellant was entitled to an additional
impairment rating for loss of grip strength. The district medical adviser stated that the
brachioradialis did not act on grip strength and that there were reports of full recovery of
function of the brachioradialis after repair. He found that appellant had four percent impairment
of the left upper extremity due to median nerve neuropathies.
Dr. Gillogly completed a second report on August 4, 2006 and repeated his earlier
diagnoses and impairment ratings. He described appellant’s history of injury including the
September 27, 2000 right forearm laceration and bilateral carpal tunnel syndromes. Dr. Gillogly
stated that May 2002 electrodiagnostic studies confirmed bilateral carpal tunnel syndrome. He
noted that appellant’s current findings included decreased grip strength and decreased sensation
particularly in the right hand and wrist. Dr. Gillogly stated that appellant did not currently wish
to undergo carpal tunnel releases.
In a letter dated November 21, 2006, the Office provided Dr. Gillogly with a copy of the
district medical adviser’s report and requested an updated impairment rating. Dr. Gillogly
completed a report on August 9, 2007 and reiterated his conclusions.
In a telephone call on September 21, 2007, the Office informed appellant that there was
disagreement between his physician and the district medical adviser and that additional
development of the medical evidence in the form of an impartial medical examination was
necessary. On November 1, 2007 the Office telephoned appellant and informed him that

3

additional medical evidence was not necessary as the district medical adviser was reviewing
Dr. Gillogly’s reports.
By decision dated November 15, 2007, the Office granted appellant schedule awards for
nine percent impairment of his right upper extremity and four percent impairment of his left
upper extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulation6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.7 Effective February 1, 2001, the Office
adopted the fifth edition of the A.M.A., Guides as the appropriate edition for all awards issued
after that date.8
The Act provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.9 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician of an Office medical adviser or consultant, the Office shall
appoint a third physician to make an examination. This is called a referee examination and the
Office will select a physician who is qualified in the appropriate specialty and who has had no
prior connection with the case.10
ANALYSIS
Appellant’s attending physician, Dr. Gillogly, a Board-certified orthopedic surgeon,
completed reports on February 7, 2005, August 4 and 9, 2006 and opined that appellant had 19
percent impairment of his right upper extremity due to sensory impairments of the median nerve
impacting his thumb, middle and ring finger as well as motor deficits of the brachioradialis
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Id.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
9

5 U.S.C. §§ 8101-8193, 8123.

10

20 C.F.R. § 10.321.

4

tendon resulting in a loss of grip strength. The district medical adviser reviewed Dr. Gillogly’s
reports on behalf of the Office and opined that appellant was not entitled to an impairment rating
due to motor impairment of his brachioradialis. He disagreed both with the use of grip strength
to determine a motor impairment and with Dr. Gillogly’s finding that appellant had continuing
symptoms in his brachioradialis following the surgical repair.
The Board finds that there is an unresolved conflict of medical opinion evidence
regarding the extent of appellant’s permanent impairment due to both of his accepted right arm
injuries. As noted, the district medical adviser found that the medical evidence suggested that
appellant did not have any continuing symptoms of his brachioradialis following the surgical
repair. Dr. Gillogly examined appellant and found that he had continuing motor deficits which
warranted a permanent impairment rating. Based on these differences of medical opinion, the
case will be remanded to refer appellant to an appropriate Board-certified physician for an
opinion on the extent of permanent impairment. After such other development of the evidence as
the Office deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that there is an unresolved conflict of medical opinion evidence
regarding the extent of appellant’s permanent impairment for schedule award purposes which
requires additional development of the medical evidence by the Office.
ORDER
IT IS HEREBY ORDERED THAT the November 15, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: November 4, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

